Case 3:18-cv-07440-JCS Document 97-5 Filed 06/11/20 Page 1 of 3




               EXHIBIT D
Case 3:18-cv-07440-JCS Document 97-5 Filed 06/11/20 Page 2 of 3

                     Exhibit D – Agreed Search Terms


         Barrier*                    /5                    Entry

                                            (separate OR different OR distinct OR
          Market                     /5
                                             alternat* OR control* OR dominat*)

          Market                     /5                    Power

          Market                     /5                    Share

                                            Foreclos* OR exclu* OR prevent* OR
          Market                     /5       limit* OR entry* OR entrant* OR
                                                          compet*

         Recoup*

                                             dominat* OR grow* OR gain* OR
          Share                      /5
                                                    maintain* OR los*

          SSNIP

       Anticompet*

         Antitrust

         Average                     /5                     Cost

       “Below cost”

       Competitive                   /5     intelligence OR product* OR analysis

      “Critical mass”

     “Competition law”

          Crush

         Dominant

         Dominat*

         Duopoly

         Econom*                     /5                    Scale

        Extinguish
Case 3:18-cv-07440-JCS Document 97-5 Filed 06/11/20 Page 3 of 3




                                        (“marginal cost” OR “incremental cost”
(Fare* OR payment OR pay OR
                                   /5     OR “variable cost” OR “below cost”
     margin* OR profit*)
                                                       OR cut*)

         Foreclos*

            Hell

         Marketing                 /5                  Strateg*

         Monopol*

     “Network effect*”

         Network                   /2                  Effects

         Oligopoly

         Predation

         Predatory

         Restrain*

          Sidecar

            Slog

          Strateg*                 /5   (fair OR pric* OR compet* OR market)

      “Tipping point”

                                          (Driver OR Rides OR incentive* OR
        Commission             /10      “take rate” OR economics OR pric* OR
                                                         cost)

         “at a loss”

        “two-sided”            OR                     “2 sided”

          “PUC”                OR           “Public Utilities Commission”




                               2
